DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/14/2021.	
3.	Claims 1-6, 8-13 are pending. Claims 8-13 are under examination on the merits. Claims 1-6, 8-13 are amended. Claims 7, 14 are cancelled. Claims 1-6 withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 8-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Specification

6.	The disclosure is objected to because of the following informalities: It is suggested that “AF" (all occurrences) be deleted and "Al” inserted in its stead so as to engender the specification language clarity. The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. Appropriate correction is required. 

Claim Objections
7.	Claim 13 is objected to because of the following informalities: It is suggested that “fuse d silica" be deleted and "fused silica" be inserted in its stead so as to engender claim language clarity. Additionally, it is suggested that “Poly(methyl methacrylate), Polycarbonate, Polyethylene terephthalate” be deleted and "poly(methyl methacrylate), polycarbonate, polyethylene terephthalate " be inserted in its stead. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 8-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 8, recites “a mixture thereof comprising a metal selected from Mg, Si and AF”, wherein applicant fails to articulate by sufficiently distinct functional language, applicant regards as those which will facilitate “AF” requisite to identifying the selected metal, thus claim 1 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope and the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim from the application disclosure. Claims 2-13 being depended on claim 1 are rejected as well.  
For the purpose of examination against the prior art the preamble of claim 1 is construed to recites ” Mg, Si and Al”. 

10.	The trademark or trade name, “Gorilla glass”, used in claim 13 as a limitation to identify the substrate does not comply with the requirements of 35 U.S.C. 112, second paragraph.  Ex parte Simpson. 218 USPQ 1020 (Bd. App. 1982). Thus, the use of “Gorilla glass”, used in claim 13 as a limitation to identify the substrate would render the claims indefinite.   A trademark is a source indicator; it is not a specific material.  The materials covered by a particular trademark can change over time.  Additionally, since the applicants do not use generic language, it is not clear if other materials are acceptable or covered by the scope of the claim.
Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 8, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abaffy et al. (Multilayer alumina and titania optical coatings prepared by atomic layer deposition, Proc. SPIE 7041, Nanostructured Thin Films, 704109,10 September 2008; hereinafter “Abaffy”). 

	Regarding claims 8,12-13: Abaffy discloses a multilayer TiO2/Al2O3 (layer B=layer 102, 119 nm)/TiO2  (layer C= layer 101, 19 nm)/Al2O3  (layer D= layer 105, 111 nm) antireflective coating on a Si substrate by atomic layer deposition (ALD)  (Page 7/11, 3.3 Multilayer Optical Coating, lines 1-4). 


    PNG
    media_image1.png
    265
    304
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Pub. No. 2010/0060979 A1; hereinafter “Harris”) in view of Winkowski et al. (Wide band antireflective coatings Al2O3 / HfO2 / MgF2 for UV region, Proc. SPIE 8902, Electron Technology Conference 25 July 2013, 890228; hereinafter “Winkowski”). 
	
	Regarding claims 8, 10-11: Harris teaches a multilayer anti-reflective coating for a substrate (Pahe 3, [0038, Table 1), comprising: (a) a first layer having a refractive index n1, where n1<1.4, and an optical thickness of (0.25 ±5%) λ0 nm, where λ0 is a wavelength in the visible light range, (b) a second layer adjacent to the first layer, the second layer having a refractive index n2, where n2 ≥1.8, and an optical thickness of (0.5 ±5%) λ0 nm, where λ0 is a wavelength in the visible light range, (c) a third layer adjacent to the second layer, the third layer having a refractive index n3, where 1.4≤n3<1.6, and an optical thickness of (0.1±5%) λ0 nm, where λ0 is a wavelength in the visible light range, and (d) a fourth layer adjacent to the third layer, the fourth layer having a refractive index n4, where n4≥1.8, and an optical thickness of (0.05±10%) λ0 nm, where is a wavelength in the visible light range (Page 6, Claim 1), wherein the second layer and the fourth layer comprise a material selected from HfO2, Ta2O5, ZrO2, TiO2:Pr2O3, Nb2O5, TiO2, Nb2O5:TiO2, MO-01, ZrO2, and Y2O3 (Page 6, Claim 2), wherein the third layer comprises a material selected from SiO2, CaF2, and BaF2 (Page 6, Claim 3), wherein the first layer comprises MgF2(Page 6, Claim 3). FIG. 9 shows an optical window 120 including 
on both sides of the substrate, the multilayer structure of the optical window can be expressed as M/(VL or L)/H/L/MH/substrate/MH/L/H/(VL or L)/M). Harris teaches the top layer 105 comprising MgF2 has a thickness ranging from 20 nm to 200 nm (Page 4, Tables 3-4). Harris does not expressly teach the final top layer of Al2O3, wherein the top layer has a thickness ranging from 20 nm to 200 nm.


    PNG
    media_image2.png
    275
    395
    media_image2.png
    Greyscale
                  
    PNG
    media_image3.png
    141
    276
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    181
    410
    media_image4.png
    Greyscale

		However, Winkowski teaches a substrate with a multi-layered, flexible, and anti-scratch coating being a protective barrier from the substrate’s environment (Page 2/6, Abstract, lines 1-3), said coating comprising: two layers of different metal oxide, being layer 101 and layer 102, being deposited onto the substrate wherein the thickness of each of the anti-reflective material layers is at least 10 nm, and no more than 800 nm such as final thicknesses of the films Al2O3  (layer 105)/ HfO2  (layer 102)/ MgF2 (layer 101) are 43 nm/74 nm/51 nm (Page 3/6, 3. Thin film deposition, 2nd para, lines 1-2) with benefit of providing an antireflection coating with an appropriate thickness in order to satisfy the average reflectivity coefficient for whole working region for application in medical multi-lenses equipment working in UV wavelength (Page 5.6, 5. Conclusion, lines 1-8). 
In an analogous art of the substrate with a multi-layered coating, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the final top layer by Harris, so as to include the final top layer of Al2O3 , wherein the top layer has a thickness ranging from 20 nm to 200 nm as taught by Winkowski, and would have been motivated to do so with reasonable expectation that this would result in providing an antireflection coating with an appropriate thickness in order to satisfy the average reflectivity coefficient for whole working region for application in medical multi-lenses equipment working in UV wavelength as suggested by Winkowski (Page 5.6, 5. Conclusion, lines 1-8). 


	Regarding claim 9: Harris teaches the multilayer anti-reflective coating for a substrate (Pahe 3, [0038, Table 1), wherein Fig. 5 shows an optical window 100 including a 4-layer structure (4L-structure) AR coating 101 applied on a front surface 102 of a substrate 
103 (Page 3, [0040]), the 4L-structure AR coating 101 includes first (or outermost) layer 105, second layer 107, third layer 109, and fourth (or innermost) layer 111.  The first layer 105 is made of a VL optical coating.  The second layer 107 is made of an H or MH optical coating.  The third layer 109 is made of an L optical coating.  The fourth layer 111 is made of an H or MH optical coating.  The second layer 107 and the fourth layer 111 may be made of the same or different materials.  The multilayer structure of the optical window 100 can be expressed as VL/(H or MH)/L/(H or MH)/substrate. Table 2 shows the different possibilities for the multilayer structure of the optical window 100.  (Note that Table 2 only shows AR coating on one side of the substrate, but the AR coating can be on both sides of the substrate.  For an optical window with AR coating on both sides of the substrate, the multilayer structure of the optical window can be expressed as VL/(H or MH)/L/(H or MH)/substrate/(H or MH)/L/(H or MH)/VL) (Page 3, [0041]). Harris teaches the substrate, wherein the layer 101 of the first metal oxide or the layer 102 of the second metal oxide is selected from Al oxide, Ti oxide, Cr oxide, Ni oxide, Si oxide, Ag oxide, or Zr oxide, and wherein said first and second metal oxides are different.

    PNG
    media_image5.png
    444
    420
    media_image5.png
    Greyscale

    PNG
    media_image3.png
    141
    276
    media_image3.png
    Greyscale



    PNG
    media_image6.png
    187
    379
    media_image6.png
    Greyscale


Regarding claim 12: Harris teaches the multilayer anti-reflective coating for a substrate (Pahe 3, [0038, Table 1), wherein the deposition is performed using a physical vapour deposition method comprising an e-beam evaporation deposition process, or sputtering deposition process (Page 3, [0050]).
 Winkowski teaches the anti-reflective coating on a substrate (Page 2/6, Abstract, lines 1-3), wherein said layered structure of anti-reflective material layers is fabricated using physical vapor deposition (PVD) methods comprising one or more of electron beam evaporation and sputtering (Page 3/6, 3. Thin film deposition, 3rd para, lines 1-6). 

Regarding claim 13: Harris teaches the multilayer anti-reflective coating for a substrate (Pahe 3, [0038, Table 1), wherein the substrate comprises one or more of sapphire, quartz, fuse d silica, Gorilla glass, toughened glass, soda-lime glass, mineral glass, metals, and/or plastic polymers, or any combination thereof, and wherein said plastic polymers comprise Poly(methyl methacrylate), Polycarbonate, Polyethylene terephthalate and polyimide (Page 5.[0051]). 
Winkowski teaches the anti-reflective coating on a substrate (Page 2/6, Abstract, lines 1-3), wherein said substrate comprises quartz glass substrate (Page 3/6, 3. Thin film deposition, 3rd para, lines 1-2). 

Response to Arguments
15.	Applicant’s arguments with respect to claims 8-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/13/2021